Citation Nr: 0123863	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  99-10 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from March 1967 to April 1970.

This appeal arises from a November 1998 rating decision of 
the St. Louis, Missouri Regional Office (RO), which continued 
a 10 percent evaluation for the service connected PTSD.  By 
rating decision in August 2000, a 50 percent evaluation was 
assigned for PTSD.  

The veteran had requested Travel Board hearing; this request 
was withdrawn in writing in September 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is productive of occupational and 
social impairment with deficiencies in most areas such as 
work and family relations, judgment, thinking or mood due to 
such symptoms as near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; having suicidal ideation; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. 

3.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.





CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent schedular 
evaluation for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2000).

2.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disabilities have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c) and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.

As the RO did not consider the Veterans Claims Assistance Act 
of 2000, the Board has considered whether any additional 
notification or development action was required under the new 
law.  The Board also considered whether it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 (July 24, 
1992), published at 57 Fed. Reg. 49, 747 (1992).  

On review of the claims file, the Board is satisfied that 
there is no further duty by VA to assist the veteran in the 
development of his claim under the Veterans Claims Assistance 
Act of 2000.  The RO has requested all records mentioned by 
the veteran that may pertain to his current claims and he was 
afforded multiple VA psychiatric examinations.  The veteran 
was notified in the statements of the case issued in January 
1999 and March 2001 of the requirements to establish an claim 
for an increased rating and for TDIU benefits.  He was also 
told of the evidence needed.  Further, the veteran requested 
a Travel Board hearing; however, this request was withdrawn 
in writing.  No additional notice or assistance is warranted 
under these circumstances.  Consequently, the Board perceives 
no prejudice to the veteran in considering the issues at bar.


I.  Factual background

On VA psychiatric examination in January 1998, it was noted 
that the veteran was currently in his third marriage.  He had 
two children in the first marriage who were now adults and 
whom he only infrequently saw.  The veteran made a clean 
casual appearance.  He was cooperative and oriented to time, 
place and person.  Affect was somewhat flattened.  In 
general, affect was appropriate.  Insight and judgment were 
good.  Peer relationships were  considerably diminished and 
he tended to avoid people.  He had middle sleep disturbance.  
Memory and concentration were adequate but variable.  He 
disliked crowds and was reclusive.  The diagnosis was PTSD.  
A Global Assessment of Functioning (GAF) score of 65 was 
assessed.  Level of incapacity was deemed to be moderate.

On VA psychiatric examination in July 1998, a 29 year history 
of alcohol abuse was reported.  He had completely quit 
drinking in September 1997.  He was being treated at the PTSD 
clinic at the Kansas City VA medical center.  Medication had 
been prescribed to help the veteran sleep.  His reported that 
his current wife had been helpful to him.  The veteran had 
little in the way of a social life.  He secluded himself and 
avoided crowds.  He did not go to church.  On examination, 
the veteran made a neat, clean and casual appearance.  He was 
cooperative and his affect was somewhat tense.  Judgment was 
questionable but frequently adequate.  Insight was fair.  
Peer relationships were tenuous.  He reported that he was 
more successful in controlling his temper.  Sleep was 
variable with middle sleep disturbance.  He thought that his 
memory and concentration were slipping but they had been 
adequate for work.  Moods were variable.  He felt somewhat 
paranoid and he explained this by saying that he felt that 
people put a lot of pressure on him.  The diagnosis was PTSD 
and a GAF score of 65 was assessed.  

A TDIU claim was received in September 1999.  The veteran 
reported that he had work sporadically in recent years.  
Occupations included working as a grounds keeper, custodian, 
farm hand, surveying and in the construction trade.  The 
veteran had a GED, but no other education or training.  He 
claimed to have been disabled from performing steady long 
term employment since April 1970.  

VA mental health notations include a November 1998 notation 
which shows that the veteran had been a night time janitor.  
He had periods of anger outbursts.  He would scream and yell 
at family members.  He had recurrent intrusive thoughts of 
Vietnam.  He felt that he was becoming isolated as he did not 
want to be around other people.  He would jump at loud 
noised.  In April 1999, the veteran was neatly dressed and in 
a good mood.  He was trying to find another job and he 
reported having difficulty dealing with the public.  He had 
sleep disturbance and intrusive thoughts.  

A statement from Shirley Leisure Acres shows that the veteran 
had worked as a maintenance man from October 1998 to January 
1999 working 40 hours a week.

An October 1999 statement from National Management Resources 
shows that the veteran had been employed since May 1999 
mowing and working in maintenance of the grounds.  He was 
working 40 hours a week.

On VA psychiatric examination in October 1999, the veteran 
was neat and clean.  He was unshaven.  He was cooperative, 
alert and coherent.  He was oriented to person, place and 
time.  Affect was somewhat flattened.  The veteran gave 
direct matter-of-fact answers.  Judgment was adequate and 
insight was good.  Peer relationships were average but the 
veteran preferred to be alone.  He disliked crowds.  His 
temper was short and he was easily irritable.  Frequency of 
nightmares varied.  He reported that memory and concentration 
were reduced but they appeared to be adequate.  He felt 
depressed most of the time, he had crying spells, but he 
denied having suicidal ideation.  He had moderate mood 
swings.  He denied having hallucinations or delusions.  He 
would become paranoid and think that people were watching 
him.  He distrusted people.  He harbored a lot of survivor 
guilt.  His social life was minimal.  The diagnosis was PTSD 
and a GAF score of 60 was assigned.  He currently was being 
treated at the Kansas City VA medical center.  Medication and 
therapy had to be continued.  

A February 2000 VA mental health clinic notation shows that 
the veteran had lost his job due to angry outbursts.  He 
continued to be angry and irritable.  There were periods of 
depression.  He had been unable to keep any job.  He had had 
3 jobs during the last year.  He had intrusive thoughts and 
dreams.  He was getting more isolated as he did not want to 
be around other people.  He would jump at loud noises.  

Another February 2000 mental health clinic notation, written 
by the veteran's treating physician, indicates that the 
veteran had been a patient in the PTSD program at the Kansas 
City VA medical center.  The veteran had been evaluated by 
the physician, a psychologist and a social worker.  He had 
symptoms of recurrent distressing intrusive memories, 
flashbacks and dreams of Vietnam.  He had a history of anger 
outbursts with thoughts of hurting others.  He was unable to 
trust anyone and was constantly hypervigilant.  He had 
continuous depression with feelings of hopelessness.  He had 
a tendency to jump or duck to the floor when someone suddenly 
approached him from behind.  Despite undergoing a year of 
treatment to include medications the veteran continued to 
have persistent symptoms of severe PTSD with not much 
remission of most symptoms.  He was significantly impaired in 
social functioning and could not be around crowds.  He 
demonstrated the grossly inappropriate behavior of jumping at 
the slightest sounds and striking people.  He had periods of 
suicidal ideation and he posed a danger to himself and to 
others especially when he was around others.  His mood 
remained persistently depressed with periods of panic attacks 
with severe anxiety which made him unable to function.  He 
had periods of intense anger with thoughts of hurting others 
with the slightest provocation.  The veteran was unreliable 
in following any task on a consistent basis.  Motivation was 
poor due to his chronic depression which was triggered by the 
war.  He had difficulty maintaining any kind of effective and 
consistent work.  Judgment was poor and the veteran remained 
suspicious all the time.  He had been on a continuous course 
of medications, yet he had difficulty adapting to any 
stressful situation.  The PTSD staff strongly believed that 
the veteran was gainfully unemployable due to chronic PTSD.  


II.  Increased rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under the provisions of Diagnostic 
Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2000).  As the veteran's claim was received in 
November 1997, the regulations pertaining to rating 
psychiatric disabilities as revised effective from November 
7, 1996 are for application in this case.  The revised 
regulations are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Recent VA examinations and, in particular, the February 2000 
notation from the veteran's treating physician, indicate that 
the veteran had periods of suicidal ideation; his mood 
remained persistently depressed with periods of panic attacks 
and severe anxiety which affect his ability to act 
independently, appropriately or effectively; he had impaired 
impulse control with periods of intense anger and thoughts of 
hurting others; he showed an inability to adapt to stressful 
circumstances such as work settings; and the veteran has 
showed an inability to establish and maintain effective 
relationships either at home or in social settings.  On the 
other hand, there was no evidence to show that the veteran 
suffered from intermittently illogical, obscure or irrelevant 
speech or that he neglected his personal appearance or 
hygiene.  Impaired impulse control was reported in the form 
of anger control problems with severe startle response.  The 
veteran has consistently indicated that he had withdrawn from 
most social activities and significant social impairment was 
noted by the treating physician. 

Although not all of the symptoms for a 70 percent evaluation 
as enumerated under DC 9411 are present in the veteran's 
case, the Board finds that the evidence of record more nearly 
approximates the criteria necessary for the assignment of a 
70 percent evaluation for the veteran's service connected 
PTSD.  There is evidence of occupational and social 
impairment with deficiencies in most of the areas detailed in 
the regulation. 

In addition, the Board must also consider whether a 
disability rating in excess of 70 percent is warranted.  The 
Board concludes that the veteran does not meet the criteria 
for the next higher rating of 100 percent.  The record does 
not show evidence of gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
disorientation to time or place; memory loss for names of 
close relatives; grossly inappropriate behavior; or inability 
to maintain minimum hygiene as would be required for a 100 
percent schedular rating under the current regulations.  
After thorough review of the record, the Board finds that a 
70 percent disability rating most nearly fits the veteran's 
symptomatology for PTSD.

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (1999).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule. Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate. A 100 percent rating is assignable 
when symptoms of mental disorder cause total occupational and 
social impairment, but the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The record shows that the veteran has 
not been hospitalized.  There is no evidence that the 
impairment resulting from PTSD disorder warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
PTSD is adequately compensated by this new 70 percent 
schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


III.  TDIU

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

The veteran is service connected for PTSD, now rated as 70 
percent disabling; lumbar strain with degenerative disc 
disease at L4-5 evaluated as 10 percent disabling; and for 
second degree burns of the back and burn scars of the upper 
arms, which are both rated as noncompensably disabling.

Until the late 1990s, the veteran was able to work 
episodically on a full time basis on jobs such as a grounds 
keeper, custodian, farm hand, surveying or in the building 
trade.  This work was episodic in that the record shows that 
the veteran did not last too long on any one job.  

The recent statement from the veteran's treating physician 
indicated that the entire PTSD program team (physician, 
psychologist and social worker) believed that the veteran 
suffered from significant and increasing psychological 
symptoms that, independent of physical limitations, precluded 
the veteran from working.  There is no medical evidence or 
opinion of record to the contrary.  The Board therefore finds 
that the evidence supports the veteran's claim that his 
service connected PTSD renders him unable to follow a 
substantially gainful occupation.  


ORDER

Entitlement to a 70 percent evaluation for post-traumatic 
stress disorder is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

